Exhibit 10.3

EXECUTION

November 3, 2016

Max Downing

Dear Max:

Reference is made to the Agreement and Plan of Merger by and among Lattice
Semiconductor Corporation (the “Company”), Canyon Bridge Acquisition Company,
Inc. (“Parent”) and the other parties thereto, dated as of November 3, 2016 (the
“Merger Agreement”), the Employment Agreement, dated November 3, 2016, by and
between you and the Company (the “Employment Agreement”). Capitalized terms used
but not otherwise defined herein have the meaning set forth in the Merger
Agreement.

In consideration of your continued employment with the Company following the
Effective Time and your receipt of consideration in the Merger in respect of
your Company RSUs and your Company Stock Options, you hereby agree and
acknowledge that, effective as of the Closing Date, you waive any right you may
have to any payments and benefits, whether under your Employment Agreement, any
compensatory equity award agreement or otherwise, as a result of, or in
connection with, a diminution or adverse change to your duties, authority, title
or responsibilities in connection with the Merger, including, for the avoidance
of doubt, your right to receive the termination benefits described in Section 6
of the Employment Agreement upon a termination of your employment with the
Company for Good Reason (as defined in the Employment Agreement). You
acknowledge and agree that the changes to your duties, authority, title and
responsibilities as of immediately following the Closing Date that occur as a
result of the Merger, or as a result of the Company no longer being a publicly
traded/listed corporation, do not constitute Good Reason.

This Letter Agreement will be null, void and have no force and effect if the
Merger Agreement is terminated and the Merger does not occur. You acknowledge
and agree that this Letter Agreement is intended to be a material inducement for
Parent to enter into the Merger Agreement and effect the transactions
contemplated thereby, and Parent is relying on your execution and delivery of
this Letter Agreement in determining whether to proceed to consummate the
Merger. You also acknowledge and agree that your continued employment with the
Company following the Effective Time and your receipt of consideration in the
Merger in respect of your Company RSUs and your Company Stock Options represents
material and sufficient consideration for this Letter Agreement. By agreeing to
this Letter Agreement, you further hereby waive and release any and all known or
unknown rights to assert a claim that the consummation of the Merger, or changes
to the terms and conditions of your employment as a result of the Merger, and
made as a (direct or indirect) result of the Merger, constitute Good Reason
under the Employment Agreement (as amended by this Letter Agreement).

This Letter Agreement, together with the Employment Agreement, represents the
entire agreement and understanding between the Company, Parent and you as to the
subject matter herein and supersedes all prior or contemporaneous agreements
whether written or oral. This Letter Agreement may be modified only by written
agreement executed the Company, Parent and you that is designated as a further
amendment to this Letter Agreement. You acknowledge and agree that you are
entering into this Letter Agreement voluntarily and without duress, and that
nothing in this Letter Agreement constitutes “Good Reason” as defined under your
Employment Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

Please sign below to indicate your acknowledgment and acceptance of the terms of
this Letter Agreement.

 

Very truly yours,

 

LATTICE SEMICONDUCTOR

CORPORATION

By:   /s/ Darin G. Billerbeck Name: Darin G. Billerbeck Title: President & CEO



--------------------------------------------------------------------------------

Please sign below to indicate your acknowledgment and acceptance of the terms of
this Letter Agreement.

 

Very truly yours,

 

CANYON BRIDGE ACQUISITION

COMPANY, INC.

By:   /s/ Benjamin Bin Chow Name: Benjamin Bin Chow Title: President



--------------------------------------------------------------------------------

Please sign below to indicate your acknowledgment and acceptance of the terms of
this Letter Agreement.

 

Agreed to and acknowledged

as of the 3 day of November, 2016:

/s/ Max Downing Name: Max Downing